    Case 1:11-cv-00691-LAK-RWL Document 2091 Filed 10/02/18 Page 1 of 22



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

 -------------------------------------
                                                         x        5('$&7('9(56,21
 CHEVRON CORPORATION,                                    :
                                                         :
                        Plaintiff,                       :
         v.                                              :
                                                           11 Civ. 0691 (LAK)
                                                         :
 STEVEN DONZIGER, et al.,                                :
                                                         :
                                                         :
                Defendants.                              x
 -------------------------------------

      DECLARATION OF ANNE CHAMPION IN SUPPORT OF CHEVRON
  CORPORATION’S MOTION TO HOLD STEVEN DONZIGER IN CONTEMPT OF
   COURT FOR HIS FAILURE TO COMPLY WITH THE RICO AND DEFAULT
       JUDGMENTS AND THE APRIL 16, 2018 RESTRAINING NOTICE

       I, ANNE CHAMPION, hereby declare under penalty of perjury pursuant to 28 U.S.C.

§ 1746, that the following is true and correct:

       1.      I am an attorney licensed to practice law in the State of New York and before this

Court. I am a partner in the law firm of Gibson, Dunn & Crutcher LLP, and I am counsel for

Chevron Corporation (“Chevron”) in the above-captioned matter. I am personally familiar with

the facts set forth herein, unless the context indicates otherwise.

       2.      Chevron has not received from Steven Donziger any transfer or assignment of

proceeds traceable to the Ecuadorian judgment. Nor has Chevron received any part of the

$813,602.71 owed to it pursuant to the supplemental judgment entered against Steven Donziger,

The Law Offices of Steven R. Donziger, Donziger & Associates, PLLC, and others on February

28, 2018.

       3.      Attached to this declaration as Exhibit 1 is a true and correct copy of a document

titled “Chevron’s RICO Fraud: An Abuse of Indigenous Peoples, the Environment, and U.S.
    Case 1:11-cv-00691-LAK-RWL Document 2091 Filed 10/02/18 Page 2 of 22



Courts,”       retrieved       from        the        website       http://stevendonziger.com/wp-

content/uploads/2017/05/KaplanRebuttal.pdf on September 26, 2018.

       4.      Attached to this declaration as Exhibit 2 are excerpts from a true and correct copy

of the transcript of the deposition of Steven Donziger on June 25, 2018.

       5.      Attached to this declaration as Exhibit 3 are excerpts from a true and correct copy

of the transcript of the contempt hearing held in this matter on June 28, 2018.

       6.      Attached to this declaration as Exhibit 4 (filed under seal pursuant to Dkt. 723)

is a true and correct copy of a document titled




       7.      Attached to this declaration as Exhibit 5 (filed under seal pursuant to Dkt. 723)

is a true and correct copy of a document




       8.      Attached to this declaration as Exhibit 6 (filed under seal pursuant to Dkt. 723)

is a true and correct copy of a document




                                                  2
    Case 1:11-cv-00691-LAK-RWL Document 2091 Filed 10/02/18 Page 3 of 22




       9.     Attached to this declaration as Exhibit 7 (filed under seal pursuant to Dkt. 723)

is a true and correct copy of a document titled




       10.    Attached to this declaration as Exhibit 8 (filed under seal pursuant to Dkt. 723)

is a true and correct copy of a document titled




       11.    Attached to this declaration as Exhibit 9 (filed under seal pursuant to Dkt. 723)

is a true and correct copy of a




                                                  3
    Case 1:11-cv-00691-LAK-RWL Document 2091 Filed 10/02/18 Page 4 of 22




       12.     Attached to this declaration as Exhibit 10 (filed under seal pursuant to Dkt. 723)

is a true and correct copy of a document titled




       13.     Attached to this declaration as Exhibit 11 (filed under seal pursuant to Dkt. 723)

is a true and correct copy of a




       14.     Attached to this declaration as Exhibit 12 is a true and correct copy of an email

chain dated October 22, 2016, forwarding a July 10, 2016 email chain among Steven Donziger,

Bill Twist, and John van Merkensteijn, produced by J. van Merkensteijn and bearing Bates

                                                  4
    Case 1:11-cv-00691-LAK-RWL Document 2091 Filed 10/02/18 Page 5 of 22



numbers JVM 002161–68. In a July 10, 2016 email, Steven Donziger explains to Twist, “Shares

are a percentage of the total claim owed which is now a little over $11b with statutory interest in

Canada. Expenses come off the top upon recovery . . . . The larger point is that absent an some

unforeseen event, there will be plenty of funds to pay investors should there be a recovery.”

       15.     Attached to this declaration as Exhibit 13 (filed under seal pursuant to Dkt. 723)

is a true and correct copy of a




       16.     Attached to this declaration as Exhibit 14 (filed under seal pursuant to Dkt. 723)

is a true and correct copy of a




       17.     Attached to this declaration as Exhibit 15 (filed under seal pursuant to Dkt. 723)

is a true and correct copy of an




       18.     Attached to this declaration as Exhibit 16 (filed under seal pursuant to Dkt. 723)

is a true and correct copy of a document

                                                5
    Case 1:11-cv-00691-LAK-RWL Document 2091 Filed 10/02/18 Page 6 of 22




       19.     Attached to this declaration as Exhibit 17 is a true and correct copy of an email

dated December 17, 2016 from Steven Donziger to John van Merkensteijn, produced by J. van

Merkensteijn and bearing Bates number JVM 003276, in which Donziger asks van Merkensteijn

to send an instruction to Lenczner asking that Lenczner “allocate $65,000 of the $95,000 from

ENTITY to the law firm of Steven Donziger for expenses related to work on the Ecuador

environmental case against Chevron.”

       20.     Attached to this declaration as Exhibit 18 is a true and correct copy of an email

dated September 9, 2016 from Steven Donziger to John van Merkensteijn, produced by J. van

Merkensteijn and bearing Bates numbers JVM 003447, in which Donziger asks van Merkensteijn

to “send an instruction to Alan Lenczner, via email, that 50% of the investor funds under the

Agreement received by his law firm are to be forwarded [to] Steven R. Donziger for expenses

related to the Ecuador litigation . . . . Alan has indicated he needs said instructions directly from

you or your representative.”

       21.     Attached to this declaration as Exhibit 19 (filed under seal pursuant to Dkt. 723)

are excerpts from a true and correct copy of the transcript of the deposition of Mary M. K. Sullivan

on June 21, 2018.

       22.     Attached to this declaration as Exhibit 20 is a true and correct copy of a document

titled “AGREEMENT TO DISPUTE A CASE AGAINST CHEVRON TEXACO, NOW

CHEVRON, IN ECUADOR,” dated January 2, 2006, produced by S. Donziger and bearing Bates

number DONZ00022907.           This Agreement is signed by Steven Donziger, Joseph Kohn, a

representative of the FDA, and representatives of several Ecuadorian indigenous nations.

                                                 6
    Case 1:11-cv-00691-LAK-RWL Document 2091 Filed 10/02/18 Page 7 of 22



       23.      Attached to this declaration as Exhibit 21 is a true and correct copy of trial exhibit

PX 558, a retainer agreement dated January 5, 2011 among the LAPs, the FDA, the Asamblea de

Afectados por Texaco (ADAT), and Donziger & Associates, PLLC.

       24.      Attached to this declaration as Exhibit 22 is a true and correct copy of trial exhibit

PX 556, a draft Master Agreement dated December 10, 2010 among the LAPs, the FDA, the

ADAT, Donziger & Associates, PLLC, and other lawyers and law firms.

       25.     Attached to this declaration as Exhibit 23 is a true and correct copy of a document

produced by S. Donziger and Bates stamped DONZPJD-0000019-27 and a certified translation

thereof, titled “DURABLE INTERNATIONAL POWER OF ATTORNEY and AGREEMENT

FOR THE CONTINUOUS INVESTMENT OF PROFESSIONAL SERVICES,” dated November

1, 2017, between Steven Donziger and the Amazon Defense Front (FDA). Under the agreement,

the FDA “irrevocably acknowledges, confirms and undertakes to support Mr. DONZIGER’S

existing contractual INTEREST . . . and/or hereby grants Mr. DONZIGER an INTEREST in his

own right equal to his existing contractual interest.”

       26.     Attached to this declaration as Exhibit 24 is a true and correct copy of excerpts

from the transcript of the deposition of Josh Rizack on June 27, 2018.

       27.     Attached to this declaration as Exhibit 25 (filed under seal pursuant to Dkt. 723)

is a true and correct copy of a




       28.     Attached to this declaration as Exhibit 26 are excerpts from a true and correct copy

of excerpts from the transcript of the contempt hearing held on May 8, 2018 in this matter.




                                                  7
    Case 1:11-cv-00691-LAK-RWL Document 2091 Filed 10/02/18 Page 8 of 22



       29.     Attached to this declaration as Exhibit 27 are excerpts from a true and correct copy

of excerpts from the trial transcript for November 18, 2013 in this matter.

       30.     Attached to this declaration as Exhibit 28 is a true and correct copy of Exhibit 5315

to Steven Donziger’s deposition, an undated letter from Pablo Fajardo to Carlos Guaman. Fajardo

writes, “On January 19, 2016, Mr. Luiz Yanza and Mr. Steven Donziger signed a contract for the

management of financial resources on behalf of the FDA and the plaintiffs. This is extremely

serious, since neither of these two persons represents the plaintiffs.”

       31.     Attached to this declaration as Exhibit 29 (filed under seal pursuant to Dkt. 723)

is a true and correct copy of an




       32.     Attached to this declaration as Exhibit 30 is a true and correct copy of Exhibit 5316

to Steven Donziger’s deposition, a document dated August 20, 2106, titled DECLARATION OF

THE AFFECTED NATIONALITIES IN THE PROVINCE OF SUCUMBIOS, and a certified

translation thereof. In the declaration, representatives of the “affected nationalities” in Ecuador

declare Luis Yanza and Steven Donziger “personae non gratae” and demand a “detailed report

accounting for all of the money they have managed on behalf of the people affected or the people

in the case that our people have against Chevron.”

       33.     Attached to this declaration as Exhibit 31 (filed under seal pursuant to Dkt. 723)

is a true and correct copy of a document




                                                  8
    Case 1:11-cv-00691-LAK-RWL Document 2091 Filed 10/02/18 Page 9 of 22




       34.     Attached to this declaration as Exhibit 32 is a true and correct copy of the Lago

Agrio Plaintiffs’ Brief on Proceeding in Forma Pauperis, filed on April 6, 2015 in Brazil, and a

certified translation thereof. In the brief, the LAPs represent that they should not be required to

pay court costs because “it is sufficient for the person not to be able to pay court costs without

harm to his subsistence or his family’s, which is clearly the case here,” that it is “undeniable” that

the LAPs “themselves do not have the means to pay all the procedural costs,” and their counsel

“have not received any compensation for their work on the case.” ¶¶ 22, 26, 28

       35.     Attached to this declaration as Exhibit 33 is a true and correct copy of the Lago

Agrio Plaintiffs’ Complaint, filed on November 21, 2012 in Argentina, and a certified translation

thereof.

       36.     Attached to this declaration as Exhibit 34 (filed under seal pursuant to Dkt. 723)

is a true and correct copy of a timeline summarizing Representations to Canadian Courts and

Payments To/From Canadian Counsel.

       37.     Attached to this declaration as Exhibit 35 is a true and correct copy of a document

titled “Factum of the Applicants on the Motion to Vary,” filed October 3, 2017 in the Court of

Appeal for Ontario in the Canadian Enforcement Action. In this filing, Alan Lenczner represented

that “the actions by Chevron against third party funders and against the applicants’ U.S. law firm,

resulting in the funders withdrawing financial and other support,” had the “effect of discouraging

any other third party funder,” and that “any funding assistance that the plaintiffs had in place has

long since evaporated.” ¶¶ 27, 29.




                                                  9
    Case 1:11-cv-00691-LAK-RWL Document 2091 Filed 10/02/18 Page 10 of 22



       38.     Attached to this declaration as Exhibit 36 is a true and correct copy an email from

Steven Donziger to John van Merkensteijn dated September 5, 2017, produced by J. van

Merkensteijn and bearing Bates numbers JVM 002465–66, with an attachment titled

“ENFORCEMENT OF ECUADOR JUDGMENT IN CANADA: Profit and Loss Detail May 1,

2016 through February 2, 2017.”

       39.     Attached to this declaration as Exhibit 37 (filed under seal pursuant to Dkt. 723)

is a true and correct copy of an




       40.     Attached to this declaration as Exhibit 38 (filed under seal pursuant to Dkt. 723)

is a true and correct copy of a




       41.     Attached to this declaration as Exhibit 39 is a true and correct copy of a motion

record dated October 10, 2017 that Peter Grant attempted to file with the Court of Appeal for

Ontario and served on Chevron’s counsel. The court did not accept the motion record. The motion

record includes a sworn affidavit from attorney Patricio Salazar providing tax data for the

individual plaintiffs and representing that “all of them have very limited financial resources.”

       42.     Attached to this declaration as Exhibit 40 (filed under seal pursuant to Dkt. 723)

is a true and correct copy of a document




                                                10
   Case 1:11-cv-00691-LAK-RWL Document 2091 Filed 10/02/18 Page 11 of 22




        43.    Attached to this declaration as Exhibit 41 (filed under seal pursuant to Dkt. 723)

is a true and correct copy of a document




        44.    Attached to this declaration as Exhibit 42 (filed under seal pursuant to Dkt. 723)

is a true and correct copy of the transcript of the deposition of Mary K. Sullivan on September 28,

2018.

        45.    Attached to this declaration as Exhibit 43 (filed under seal pursuant to Dkt. 723)

is a true and correct copy of a document




        46.    Attached to this declaration as Exhibit 44 is a true and correct copy of a letter

signed by Bruce T. Herbert of Investor Voice and Newground Social Investment and Pat Miguel

Tomaino of Zevin Asset Management, LLC to Chevron Chairman of the Board and CEO Michael

K. Wirth with subject line “Investor Letter on Risks from Ecuador Litigation,” dated April 30,




                                                11
    Case 1:11-cv-00691-LAK-RWL Document 2091 Filed 10/02/18 Page 12 of 22



2018, retrieved from the website http://www.newground.net/Chevron-Investor-Letter-2018.pdf on

September 26, 2018.

        47.     Attached to this declaration as Exhibit 45 (filed under seal pursuant to Dkt. 723)

is a true and correct copy of a document




        48.     Attached to this declaration as Exhibit 46 (filed under seal pursuant to Dkt. 723)

is a true and correct copy of an




        49.     Attached to this declaration as Exhibit 47 is a true and correct copy of an article,

dated April 25, 2018, titled “Canada’s First Nations join Amazon fight against Chevron,” and

available at the website https://nowtoronto.com/news/first-nations-%C2%ADamazon-chevron/.

The article quotes Phil Fontaine, “Clearly Chevron has caused significant harm to the environment

and to the health of the Indigenous peoples in this area and must be held accountable.”

        50.     Attached to this declaration as Exhibit 48 (filed under seal pursuant to Dkt. 723)

is a true and correct copy of an




        51.     Attached to this declaration as Exhibit 49 (filed under seal pursuant to Dkt. 723)

is a true and correct copy of a document

                                                 12
    Case 1:11-cv-00691-LAK-RWL Document 2091 Filed 10/02/18 Page 13 of 22




       52.     Attached to this declaration as Exhibit 50 is a true and correct copy of an article

dated May 15, 2014 and titled “Periodista estadounidense se une a la campaña ‘La mano sucia de

Chevron’” (“U.S. Journalist Joins ‘The Dirty Hand of Chevron’ Campaign”), available at

http://www.eldiario.ec/centro/noticias-santodomingo-ecuador/316010-periodista-estadounidense-

se-une-a-la-campana-la-mano-sucia-de-chevron/, and a certified translation thereof. The article

shows journalist Eva Golinger participating in the “dirty hand of Chevron” campaign and quotes

her referring to contamination as “the hand of death.”

       53.     Attached to this declaration as Exhibit 51 is a true and correct copy of an article

dated October 10, 2017, titled “Roger Waters lends star power to Ecuadorians’ $9.5B Chevron

fight,’” available at https://www.thestar.com/business/2017/10/10/roger-waters-lends-star-power-

to-ecuadorians-95b-chevron-fight.html.

       54.     Attached to this declaration as Exhibit 52 is a true and correct copy of an Amazon

Watch press release dated May 31, 2017, titled “Chevron’s CEO Clings To ‘Alternative Facts’

When     Confronted      With     Truth   About        Ecuador   Mismanagement,”   available    at

https://amazonwatch.org/news/2017/0531-chevron-ceo-clings-to-alternative-facts-when-

confronted-with-truth-about-ecuador-mismanagement.

       55.     Attached to this declaration as Exhibit 53 (filed under seal pursuant to Dkt. 723)

is a true and correct copy of a




                                                  13
   Case 1:11-cv-00691-LAK-RWL Document 2091 Filed 10/02/18 Page 14 of 22




       56.     Attached to this declaration as Exhibit 54 (filed under seal pursuant to Dkt. 723)

is a true and correct copy of a




       57.     Attached to this declaration as Exhibit 55 is a true and correct copy of a press

release titled “Chevron and Gibson Dunn Face Potential Criminal Probe Over $2m Witness

Bribery Plot in Ecuador Pollution Case,” published on November 9, 2017, available at

http://www.csrwire.com/press_releases/40553-Chevron-and-Gibson-Dunn-Face-Potential-

Criminal-Probe-Over-2m-Witness-Bribery-Plot-in-Ecuador-Pollution-Case.

       58.     Attached to this declaration as Exhibit 56 (filed under seal pursuant to Dkt. 723)

is a true and correct copy of a




       59.     Attached to this declaration as Exhibit 57 (filed under seal pursuant to Dkt. 723)

is a true and correct copy of a document




       60.     Attached to this declaration as Exhibit 58 (filed under seal pursuant to Dkt. 723)

is a true and correct copy of a document

                                               14
       Case 1:11-cv-00691-LAK-RWL Document 2091 Filed 10/02/18 Page 15 of 22




         61.    Attached to this declaration as Exhibit 59 is a true and correct copy of a June 6,

2017 email from Steven Donziger to Clifford Eisler and John van Merkensteijn, produced by J.

van Merkensteijn and bearing Bates number JVM 002526. Donziger links to a press release titled

“Facing Bribery Charges, Chevorn Trying to Mislead U.S. Supreme Court with Fake Facts and

Flawed Arguments” and writes, “Chevron starting to feel serious pressure. We can get them to

the table if we keep this up and implement the strategy, in my opinion.”

         62.    Attached to this declaration as Exhibit 60 is a true and correct copy of an October

16, 2017 email from Steven Donziger to Ian Watson and John van Merkensteijn, produced by J.

van Merkensteijn, bearing Bates numbers JVM 002886–87. Donziger forwards comments from

Kathleen Elizabeth Mahoney that “[i]f we could get representation from the oil industry here in

Calgary, . . ., that would, . . ., bring significant pressure to bear on Chevron to come to the table . .

. .”

         63.    Attached to this declaration as Exhibit 61 is a true and correct copy of a press

release dated September 14, 2018 titled “Global Conference on Indigenous Solutions for

Environmental       Challenges      Set    for    November        in    Canada,”      retrieved    from

http://www.csrwire.com/press releases/41356-Global-Conference-on-Indigenous-Solutions-for-

Environmental-Challenges-Set-for-November-in-Canada on September 28, 2018.

         64.    Attached to this declaration as Exhibit 62 is a true and correct copy of the program

for the November 2018 conference Indigenous Solutions for Environmental Challenges, retrieved

from https://banffconference2018.com/ on September 27, 2018.




                                                   15
       Case 1:11-cv-00691-LAK-RWL Document 2091 Filed 10/02/18 Page 16 of 22



         65.   Attached to this document as Exhibit 63 is a true and correct copy of the speaker

list for the November 2018 conference Indigenous Solutions for Environmental Challenges,

retrieved from https://banffconference2018.com/speakers/ on September 27, 2018.

         66.   Attached to this declaration as Exhibit 64 (filed under seal pursuant to Dkt. 723)

is a true and correct copy of a document




         67.   Exhibits 61, 62 and 63 identify speakers for the conference, including Simon

Billenness, Juan Aulestia, Rex Weyler, Phil Fontaine and Aaron Marr Page.




         68.   Attached to this declaration as Exhibit 65 (filed under seal pursuant to Dkt. 723)

is a




         69.   Attached to this declaration as Exhibit 66 (filed under seal pursuant to Dkt. 723)

is a true and correct copy of an




                                               16
   Case 1:11-cv-00691-LAK-RWL Document 2091 Filed 10/02/18 Page 17 of 22



       70.     Attached to this declaration as Exhibit 67 is a true and correct copy of a pleading

filed by Steven Donziger in In re Estate of Leon Donziger, Case No. 89-1102-CP (Fla. Circuit

Court, Duval Cnty), by his attorney, Campbell Ford.

       71.     Attached to this declaration as Exhibit 68 is a true and correct copy of a docket

from the District of Columbia Court of Appeals Case Number 18-BG-0967 stating that Donziger

is “suspended from the practice of law in the District of Columbia” as of September 20, 2018.

Attached as Exhibit 69 is the order of the District of Columbia Court of Appeals imposing the

suspension.

       72.     Attached to this declaration as Exhibit 70 is a true and correct copy of Chevron’s

First Information Subpoena in Aid of the Supplemental Judgment and Restraining Notice to

Defendants Steven Donziger, the Law Offices of Steven Donziger and Donziger & Associates,

PLLC dated April 16, 2018. This document was served by personal service on April 16, 2018. A

true and correct copy of the proof of service is attached as Exhibit 71.

       73.     Attached to this declaration as Exhibit 72 (filed under seal pursuant to Dkt. 723)

is a true and correct copy of a




       74.     Attached to this declaration as Exhibit 73 (filed under seal pursuant to Dkt. 723)

is a true and correct copy of a document




                                                17
    Case 1:11-cv-00691-LAK-RWL Document 2091 Filed 10/02/18 Page 18 of 22



       75.     Attached to this declaration as Exhibit 74 (filed under seal pursuant to Dkt. 723)

is a true and correct copy of a




       76.     Attached to this declaration as Exhibit 75 (filed under seal pursuant to Dkt. 723)

is a true and correct copy of a




       77.     Attached to this declaration as Exhibit 76 (filed under seal pursuant to Dkt. 723)

is a true and correct copy of a




       78.     Attached to this declaration as Exhibit 77 is a true and correct copy of bank records

bearing Bates numbers TD BANK 00000133, showing a wire transfer from Lenczner Slaght Royce

Smith to Donziger of $137,490 on February 21, 2017.

       79.     Attached to this declaration as Exhibit 78 is a true and correct copy of bank records

bearing Bates numbers TD BANK 00000128-30, showing a wire transfer from Donziger to

Patricio Salazar of $3,179 on December 12, 2016.

       80.     Attached to this declaration as Exhibit 79 (filed under seal pursuant to Dkt. 723)

is a true and correct copy of




                                                18
   Case 1:11-cv-00691-LAK-RWL Document 2091 Filed 10/02/18 Page 19 of 22




       81.    Attached to this declaration as Exhibit 80 is a true and correct copy of bank records

bearing Bates numbers TD BANK 0000651-52 and showing a wire transfer of $1,834.51 on May

10, 2018 to Patricio Salazar Cordova.

       82.    Attached to this declaration as Exhibit 81 is a true and correct copy of an order of

the Ontario Superior Court of Justice dated January 20, 2017 in the action brought by the LAPs

against Chevron Corporation, Chevron Canada Limited, and Chevron Canada Finance Limited

(“Canadian Enforcement Action”). This order grants motions for summary judgment by Chevron

Canada Limited and Chevron Corporation (¶¶ 74-75).

       83.    Attached to this declaration as Exhibit 82 is a true and correct copy of an order of

the Ontario Superior Court of Justice dated February 10, 2017 in the Canadian Enforcement

Action. This order dismisses the LAPs’ claims against Chevron Canada Limited and certain claims

against Chevron Corporation and provides that “the issue of costs will be addressed in a separate

order.” Exhibit 82 at 3.

       84.    Attached to this declaration as Exhibit 83 is a true and correct copy of an order of

the Ontario Superior Court of Justice entered June 2, 2017 in the Canadian Enforcement Action.

This order awards costs in the amount of $533,001.81 to Chevron Canada Limited and $313,283

to Chevron Corporation.

       85.    Attached to this declaration as Exhibit 84 is a true and correct copy of a document

titled “Factum of the Respondents on the Motion for Security of Costs,” filed on June 19, 2017 in

the Court of Appeal for Ontario in Canada in the Canadian Enforcement Action, in which Alan

                                               19
   Case 1:11-cv-00691-LAK-RWL Document 2091 Filed 10/02/18 Page 20 of 22



Lenczner represents on behalf of the LAPs that “Chevron has known about past third party funding

and has impeded any future funding.” ¶ 25.

       86.     Attached to this declaration as Exhibit 85 is true and correct copy of a document

titled “Further Supplementary Joint Motion Record of Chevron Canada Limited and Chevron

Corporation” filed June 23 2017 in the Canadian Enforcement Action. Included at Tab 2 is a letter

from Alan Lenczner to Benjamin Zernett of Goodmans LLP (counsel to Chevron Canada Limited)

and Larry Lowenstein of Osler, Hoskin & Harcourt (counsel to Chevron Corporation) dated June

22, 2017. Lenczner wrote that his firm’s fee contingency arrangements is reimbursement “at the

rate of $1,000 per docketed hour.”

       87.     Attached to this declaration as Exhibit 86 is a true and correct copy of an order of

the Court of Appeal for Ontario dated September 21, 2017 in the Canadian Enforcement Action,

ordering the LAPs to post security for costs for Chevron Canada Limited in the amount of $50,000

for the appeal and $541,335.14 for the proceedings below, and for Chevron Corporation in the

amount of $30,000 for the appeal and $321,616.33 for the proceedings below.

       88.     Attached to this declaration as Exhibit 87 is a true and correct copy of an order of

the Court of Appeal for Ontario dated October 31, 2017 in the Canadian Enforcement Action. The

court held, “While the question of whether the Ecuadorian plaintiffs have third party litigation

funding available to them was left unanswered, there should be no bright line rule that a litigant

must establish that such funding is unavailable to successfully resist a motion in an appeal for

security for costs. This is especially so in this case, where counsel for the appellants has advised

the court he is operating under a contingency arrangement and where there is evidence that

Chevron Corporation has sued some of the appellants’ former third party funders, and the funders

withdrew their financial support.”




                                                20
    Case 1:11-cv-00691-LAK-RWL Document 2091 Filed 10/02/18 Page 21 of 22



       89.     Attached to this declaration as Exhibit 88 is a true and correct copy of a form for

the assignment to Chevron of (a) any contingent fee and (b) any interest in any judgment or funds

related to or arising out of the enforcement, collection, or settlement of any judgment under the

Durable International Power of Attorney and Agreement for the Continuous Investment of

Professional Services (also known as “Poder Legal Internacional Duradero y Acuerdo Para

Inversión Continua De Los Servicios Profesionales”), dated November 1, 2017, between and

among the Amazon Defense Front (also known as “the FDA” and “el Frente de Defensa de la

Amazonía”) and Steven R. Donziger, Esq., together with their successors and assigns and all

successors to and predecessors of that agreement.

       90.     Attached to this declaration as Exhibit 89 is a true and correct copy of an email

from Bill Twist to John van Merkensteijn dated August 3, 2016, produced by J. van Merkensteijn

and bearing Bates numbers JVM 004911-14. In an August 2, 2016 email at the bottom of the

chain, Derek Stoldt of Kaye Scholar writes to John van Merkensteijn regarding escrow and

confidentiality arrangements in a draft investor agreement, “All in all, it is a very odd arrangement

and gives me some pause . . . There is some part of this that feels like the steps people may take

when they are laundering money. It does give me some pause.” JVM 004913.

       91.     Attached to this declaration as Exhibit 90 (filed under seal pursuant to Dkt. 723)

is a true and correct copy of a document




       92.     Attached to this declaration as Exhibit 91 is a true and correct copy of an email

from Michael Ben Jacob (Kaye Scholer LLP), counsel to John van Merkensteijn, to Alan Lenczner,

                                                 21
    Case 1:11-cv-00691-LAK-RWL Document 2091 Filed 10/02/18 Page 22 of 22



copying John van Merkensteijn and Steven Donziger, produced by J. van Merkensteijn and bearing

Bates number JVM 002498. Ben-Jacob writes, “This confirms that Steven is authorized to give

instructions to you regarding the allocation and disbursement of funds to counsel to pay legal fees.”

       93.     Attached to this declaration as Exhibit 92 is a true and correct copy of an email

chain between Steven Donziger, John van Merkensteijn, and Bill Twist, dated August 4, 2016,

produced by J. van Merkensteijn and Bates stamped JVM 004865. Donziger writes, quoting his

“partner Aaron Page,” that internal LAP work product copied in the Ecuadorian judgment were

“advocacy documents that were designed to get before the court.”

       Executed on this 1st day of October, 2018 at New York, New York.

                                                                   /s/ Anne Champion
                                                                       Anne Champion




                                                 22
